                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, P.C.; Tanya E. Moore;
                                       7   Kenneth Randolph Moore; Ronald D. Moore;
                                           Zachary M. Best; Marejka Sacks; Mission Law
                                       8   Firm, A.P.C.; Elmer LeRoy Falk; Geoshua
                                           Levinson; Rick D. Moore; West Coast CASp and
                                       9   ADA Services; and Ronny Loreto
                                      10
                                                                    UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                   EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                               CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                     Plaintiff,           DECLARATION OF STEVEN R.
                                      15                                                  INOUYE IN SUPPORT OF
                                                 vs.                                      DEFENDANTS’ MOTION FOR
                                      16                                                  SUMMARY JUDGMENT AND/OR
                                           RONALD D. MOORE, TANYA E. MOORE,               SUMMARY ADJUDICATION
                                      17   KENNETH RANDOLPH MOORE, MAREJKA
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California
                                           Professional Corporation, MISSION LAW
                                      19   FIRM, a California Professional Corporation,
                                           GEOSHUA LEVINSON, RICK D. MOORE,               Date: November 14, 2019
                                      20   WEST COAST CASP AND ADA SERVICES, a            Time: 8:30 a.m.
                                           California Corporation, RONNY LORETO, and      Dept: 4, 7th Floor
                                      21   DOES 1 THROUGH 100, inclusive                  Judge: Hon. Lawrence O’Neill
                                      22                             Defendants.
                                      23   ///
                                      24   ///
                                      25   ///
                                      26
                                      27

                                      28                                    -1-
                                             DECLARATION OF STEVEN R. INOUYE IN SUPPORT OF DEFENDANTS’ MOTION
                                                  FOR SUMMARY JUDGMENT AND/OR SUMMARY ADJUDICATION
                                       1                              DECLARATION OF STEVEN R. INOUYE

                                       2          I, Steven R. Inouye, declare:

                                       3          I am attorney at law duly admitted to practice before the United States District Court for

                                       4   the Eastern District of California. I am Senior Counsel at Gordon Rees Scully Mansukhani,

                                       5   LLP, counsel of record for all Defendants in this case. This declaration is offered based on my

                                       6   personal knowledge such that if called as a witness I could and would competently testify as

                                       7   follows:

                                       8          1. Attached to the Appendix as Exhibit 130 is a true and correct copy of excerpts from

                                       9   the deposition of Jason Loreto taken in the instant action on August 27, 2019.
                                      10          2. On August 26, 2019, counsel for the parties attended a Discovery Conference in this

                                      11   case in which Plaintiff agreed to limit the scope of her claims from 2,000 underlying lawsuits to
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   approximately 50 cases. (Dkt. #203). On August 30, 2019, Plaintiff provided Defendants with a
      Los Angeles, CA 90071




                                      13   specific list of approximately 95 of Ronald Moore’s cases to be tried. Plaintiff further identified

                                      14   Ron’s cases to be tried in this instant lawsuit in Plaintiff’s First Supplemental Responses to

                                      15   Defendant Moore Law Firm’s First Set Of Special Interrogatories dated September 6, 2019, a

                                      16   true and correct copy is attached to the Appendix as Exhibit 131.

                                      17

                                      18              I declare under penalty of perjury under the laws of California and the United States of

                                      19   America that the foregoing is true and correct.
                                      20          Executed this 10th day of October 2019, at Los Angeles, California.

                                      21                                                          /s/Steven R. Inouye
                                                                                                  Steven R. Inouye
                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                    -2-
                                             DECLARATION OF STEVEN R. INOUYE IN SUPPORT OF DEFENDANTS’ MOTION
                                                  FOR SUMMARY JUDGMENT AND/OR SUMMARY ADJUDICATION
